Motion for reargument denied and motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon in this proceeding by this court, viz., that article 84 of the Civil Practice Act of New York (as applied here to a cause of action arising under the patent laws) is repugnant to the Constitution and laws of the United States in that it offends article 1, section 8, of the Constitution and section 256 of the Judicial Code. This court held that article 84 of the Civil Practice Act (as applied here to a cause of action arising under the patent laws) is not repugnant to article 1, section 8, of the Constitution and does not offend section 256 of the Judicial Code." (See 281 N.Y. 629.)